           Case 2:20-cv-01706-APG-VCF Document 45 Filed 04/22/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 DEUTSCHE BANK NATIONAL TRUST                              Case No.: 2:20-cv-01706-APG-VCF
   COMPANY,
 4                                                                           Order
        Plaintiff
 5
   v.
 6
   WESTCOR LAND TITLE INSURANCE
 7 CO.

 8           Defendant

 9         This is one of many lawsuits in this court between lenders and title insurers in which the

10 parties dispute whether the title insurers properly denied coverage for claims related to

11 homeowners association liens. Many of those cases are stayed, either by stipulation of the

12 parties or by order of the court, to await a ruling from the Ninth Circuit in Wells Fargo Bank,

13 N.A. v. Fidelity National Title Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No.

14 3:19-cv-00241-MMDWGC) (Wells Fargo II). In this case, only discovery is stayed. ECF No.

15 37. There are pending motions to dismiss and for summary judgment that raise the same issues

16 presently under consideration in Wells Fargo II. ECF Nos. 9, 24.

17         I therefore order the parties to confer about whether I should deny the pending motions at

18 ECF Nos. 9 and 24 without prejudice to refile after the Ninth Circuit rules on Wells Fargo II. If

19 the parties agree on that, they may file a stipulation to that effect. If they do not agree, then

20 whoever opposes shall show cause why I should not take that course of action.

21         I THEREFORE ORDER that by May 20, 2021, the parties shall either (1) file a

22 stipulation for denial of ECF Nos. 9 and 24 without prejudice to refile after the Ninth Circuit

23
          Case 2:20-cv-01706-APG-VCF Document 45 Filed 04/22/21 Page 2 of 2




 1 rules on Wells Fargo II, or (2) show cause why I should not deny ECF Nos. 9 and 24 without

 2 prejudice to refile after the Ninth Circuit rules on Wells Fargo II.

 3         DATED this 22nd day of April, 2020.

 4

 5
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
